PER CURIAM.
We affirm the judgment, but remand with directions that the trial court correct the adjudicatory order to conform to both its oral pronouncement of April 12, 2010, and the notes reflected in the Case History, also dated April 12, 2010.
Specifically, the adjudicatory order should reflect that: L.A. committed the act described in Count II (burglary of an unoccupied conveyance); a judgment of dismissal was granted on Count I (grand theft of a vehicle); and a finding of not guilty was entered on Count III (resisting an officer without violence). See N.G. v. State, 50 So.Sd 801 (Fla. 3d DCA 2011); Parajon v. State, 50 So.3d 105 (Fla. 3d DCA 2010). L.A. need not be present.
Affirmed as modified.